Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Enerplus and Focus Announce Focus Securityholder and Court Approval of Strategic Merger Enerplus Resources Fund TSX - ERF.un/NYSE - ERF Focus Energy Trust TSX - FET.un CALGARY, Feb. 12 /CNW/ - Enerplus Resources Fund ("Enerplus") and Focus Energy Trust ("Focus") are pleased to announce that the Plan of Arrangement (the "Arrangement") related to the strategic merger of Enerplus and Focus was approved today at the Special Meeting of Focus Unitholders, with 99.8 percent of the aggregate votes cast by Focus Unitholders and holders of Focus Limited Partnership Class B units ("Focus Exchangeable LP Units") at the Special Meeting cast in favour of the Arrangement. The Alberta Court of Queen's Bench also granted the Final Order required in connection with the Arrangement.
